Citation Nr: 0933159	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-36 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral wrist disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1994 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge in April 2009.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.
 
The Board has determined that new and material evidence 
sufficient to reopen the Veteran's bilateral wrist disability 
claim has been received.  Accordingly, this issue is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for further development before 
readjudicating the claim on the underlying merits.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In decisions issued in August 1999 and November 2001, the 
RO denied service connection for a bilateral wrist 
disability, then referred to as bilateral wrist strain.  
Following receipt of notification of those determinations, 
the Veteran did not appeal the denials, and the decisions 
became final.

2.  The evidence received since the RO's August 1999 and 
November 2001 denials of service connection for a bilateral 
wrist disability, then referred to as a bilateral wrist 
strain, includes lay testimony evidencing continuous wrist 
symptomatology since service and medical evidence of 
currently diagnosed bilateral wrist disabilities.




CONCLUSION OF LAW

New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
bilateral wrist disability is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to reopening the Veteran's claim for 
service connection for a bilateral wrist disability, the 
Board is granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a bilateral wrist disability, then referred to as bilateral 
wrist strain, was denied by rating decisions issued in August 
1999 and November 2001.  The Veteran failed to appeal these 
decisions, and his claim became final.  38 C.F.R. § 20.1103.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied the Veteran's earlier claim on the basis that 
the Veteran was not affirmatively diagnosed with either a 
right or left wrist disability in service (although his 
service treatment records reflect a complaint of left wrist 
pain) and because there was no medical evidence linking the 
bilateral wrist strain diagnosed at his 1999 VA examination 
to service.

At the time the Veteran's claim was denied, the relevant 
evidence of record consisted of the Veteran's DD Form 214, 
his service treatment records, and his July 1999 VA joints 
examination report.  The Veteran's DD Form 214 reflected 
service from October 1994 to November 1998, and his service 
treatment records reflected  treatment for left wrist pain in 
April 1998.  Additionally, the Veteran's July 1999 VA joint 
examination report reflected that the Veteran's left wrist 
was tender to palpitation and that he had some bilateral 
limitation of motion (when comparing his recorded range of 
motion measurements to the normal ranges of motion outlined 
in 38 C.F.R. § 4.71a, Plate I (2008)).  Wrist x-rays revealed 
no abnormalities, and the examiner diagnosed the Veteran with 
bilateral wrist strain.

Evidence submitted since the previous denials includes the 
Veteran's submitted statements and hearing testimony, as well 
as his VA treatment records.  In his submitted statements and 
hearing testimony, the Veteran asserts that he first 
experienced bilateral wrist pain in service and that he has 
experienced bilateral wrist pain continually since that time.  
Additionally, the Veteran's VA treatment records reflect 
arthritic changes evidenced by bilateral wrist x-rays and a 
diagnosis of bilateral wrist pain/degenerative joint disease.  

Presuming the newly submitted evidence to be credible, the 
Veteran has reported continuity of wrist symptomatology since 
service.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) 
(evidence is presumed credible for the limited purpose of 
determining its materiality).  The Veteran's lay testimony, 
coupled with his currently diagnosed bilateral wrist 
degenerative joint disease, suggest a link between the 
Veteran's in-service wrist complaint and his wrist 
disabilities diagnosed soon after service.  Therefore, the 
Board finds that this evidence is both new and material, as 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim, and is therefore sufficient to reopen 
the claim.


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
bilateral wrist disability is reopened.


REMAND

As referenced above, an April 1998 service treatment record 
from an orthopedic consultation at the Walter Reed Army 
Medical Center reflects that the Veteran reported left wrist 
pain and a sensation of looseness in his wrist joint.  The 
evaluating physician's notations also seem to indicate the 
presence of a ganglion cyst, and possibly a positive tinel's 
sign (indicating carpal tunnel syndrome symptomatology).  

Additionally, at a July 1999 VA examination (approximately 
eight months after his discharge from service), the Veteran 
was diagnosed to have bilateral wrist strain, and the 
examiner noted some limitation in palmar flexion and 
dorsiflexion, with pain at the end range of motion.  See 
38 C.F.R. § 4.71a Plate I (2008) (outlining normal ranges of 
wrist palmar flexion and dorsiflexion).

Furthermore, at his Board hearing, the Veteran reported 
having been diagnosed with a ganglion cyst in service and 
having experienced bilateral wrist pain continually since 
service, and as noted above, the Veteran is currently 
diagnosed to have bilateral wrist degenerative joint disease, 
as reflected in his VA treatment records.

Therefore, given the evidence of an in-service left wrist 
complaint and diagnosed ganglion cyst, diagnosed bilateral 
wrist strain shortly after service, and currently diagnosed 
bilateral wrist degenerative joint disease, the Board 
concludes that a VA examination is warranted to determine the 
nature and etiology of the Veteran's current wrist 
disabilities, including whether they originally manifested in 
service.

The Board also notes that at his Board hearing, the Veteran 
reported receiving treatment for his wrist complaints from a 
private physician, Dr. Oliver, beginning in 1999.  Therefore, 
attempts to obtain those treatment records should also be 
made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from April 2008 to the present, 
including any radiological reports (such 
as the Veteran's reported right wrist MRI 
in April 2008).

2.  With any assistance necessary from the 
Veteran, the RO should attempt to obtain 
the Veteran's private treatment records 
from Dr. Oliver, referenced at the 
Veteran's April 2009 hearing.

3.  Thereafter, the Veteran should be 
scheduled for a VA examination to determine 
the nature, extent and etiology of any 
current bilateral wrist disability.  Any 
appropriate diagnostic testing should be 
conducted, and the claims file should be made 
available to the examiner in conjunction with 
the examination.  

The examiner is asked to express an opinion 
as to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any diagnosed bilateral wrist 
disability is related to the Veteran's 
documented left wrist treatment in service, 
the bilateral wrist strain diagnosed at his 
July 1999 VA examination, (approximately 
eight months after his discharge from 
service), or otherwise is considered to have 
had its onset in service.

A complete rationale should be provided for 
all opinions expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.   

4.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration if 
appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


